DETAILED ACTION
Status of Application
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 26 and 40 are objected to because of the following informalities:  
Claim 26, line 6, recites “indomethacin” which should read as “indomethacin”. 
Claim 40, line 2, recites “Candida albicans” which should read as “Candida albicans”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 33 recites “an antimycotic from a group of azoles”, which is indefinite because the “group of azoles” is not defined. However, in the interest of compact 
 	Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 26-50 are rejected under 35 U.S.C. 103 as being unpatentable over Rayudu (US 20160120797 A1) in view of Tamarkin et al. (US 20070292355 A1) hereinafter Tamarkin.
	Claims 26, 28, 29, 30, 36, 48, Rayudu is drawn to a topical dermatological composition that includes diclofenac and clindamycin, in a pharmaceutically acceptable medium, wherein at least one of the diclofenac and clindamycin is at least partially microencapsulated (abstract and claims 1-30).
 	Rayudu discloses a topical dermatological composition including a pharmaceutically acceptable medium and at least one nonsteroidal anti-inflammatory drug (NSAID) [0005].
 	Rayudu discloses the topical dermatological composition includes a pharmaceutically acceptable medium; a nonsteroidal anti-inflammatory drug (NSAID); an antibiotic; and an antibacterial agent [0006-0010].
 	Rayudu discloses the topical dermatological composition comprises diclofenac and clindamycin, in a pharmaceutically acceptable medium (claim 1), wherein diclofenac can be diclofenac sodium [0115], wherein the composition is a topical dermatological emulsion [0269: [12.]]. 
 	Rayudu discloses the pH of the topical formulations of the invention are preferably within a physiologically acceptable pH, e.g., within the range of about 5 to about 8 (encompasses the range of 6.5 to 8.5) [0204].

 	Rayudu discloses topical dermatological formulation of NSAID medications, for the treatment of topical skin disorders such as acne [0043].
 	Rayudu discloses methods of treatment comprising topically administering to a human patient in need thereof, the topical dermatological composition [0045].
 	Rayudu discloses oil-in-water creams are more comfortable and cosmetically acceptable as they are less greasy and more easily washed off using water. The aqueous phase usually exceeds the oil phase in volume [0160].
 	Rayudu does not explicitly disclose wherein the weight ratio of an aqueous phase to an oil phase in the emulsion is between 2.0 and 2.7.
 	However, Tamarkin is drawn to a composition for treating, alleviating or preventing a disorder of the skin, a body cavity or mucosal surface, wherein the disorder involves a fungal or bacterial infection (abstract).
 	Tamarkin discloses the aqueous platform is an oil-in-water emulsion [0094], wherein the foamable composition can be an emulsion, including an aqueous phase and an organic phase. The foamable anti-infection topical composition is an emulsion comprising water, a hydrophobic solvent, a surface-active agent and a polymeric agent. In certain embodiments the composition contains up to about 85% water [0144-0145]. One of ordinary skill in the art would reasonably expect success in selecting and amount of water for the aqueous phase in the emulsion of about 72% water, which would allow for about 27% oil phase, which is a weight ratio of an aqueous phase to an oil phase in the emulsion is between 2.0 and 2.7.

	One of ordinary skill in the art would have been motivated to do so because Rayudu and Tamarkin are both in the field of topical emulsion formulations and Tamarkin discloses oil-in-water emulsion formulation as a suitable vehicle for a keratolytic agent and one or more of an antifungal agent, an antibiotic agent, and an antiviral agent [0022]. One of ordinary skill in the art would have had a reasonable expectation of success in making the composition as disclosed by the combined teachings of Rayudu and Tamarkin, by applying a known technique to a known product ready for improvement to yield predictable results.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
 	Regarding claims 27 and 33, Tamarkin discloses suitable antimycotics include nystatin [0210].
 	Regarding claims 31-32, Rayudu discloses the composition further includes preservatives [0209], including benzalkonium chloride [0210].
 	Regarding claim 34, Rayudu discloses diclofenac, 0.1-5 wt. % (encompasses diclofenac and is contained in a concentration range of 0.2 - 0.4 wt. %) [0219].

 	Regarding claims 37, 42, and 43, Tamarkin discloses methods for treating, alleviating or preventing a disorder of the skin, a body cavity or mucosal surface, wherein the disorder involves a fungal, bacterial or viral infection (abstract), and discloses the composition may be administered to the skin, a body surface, a body cavity or mucosal surface, e.g., the mucosa of the nose, mouth, eye, ear, respiratory system, vagina or rectum, and includes (1) a therapeutically safe and effective concentration of an anti-infection agent comprising one or more of an antifungal and an antibiotic [0065].
 	Regarding claims 38-40, Tamarkin discloses treating genital and vaginal candida, which inflict genitalia and the vagina [0191].
 	Regarding claims 41 and 46, Tamarkin discloses treating nongonococcal urethritis [0366].
 	Regarding claims 44-45, Rayudu discloses the method includes topically administering to a human patient in need thereof, the topical dermatological composition described herein, in an amount and for a period of time effective to treat the acne vulgaris [0045], wherein the composition topically applied by applicator stick [0214].
 	Regarding claim 47, Tamarkin discloses treating hair loss [0365].

 	Regarding claim 50, Rayudu discloses diclofenac (abstract), and discloses the compounds present in the topical dermatological compositions all pharmaceutically acceptable salts, amorphous form, crystalline form [0048].

Conclusion
	No claims are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANGLONG N TRUONG whose telephone number is (571)270-0719.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/QUANGLONG N TRUONG/Examiner, Art Unit 1615